NOTICE
                                      2021 IL App (5th) 200157-U
                                                                                  NOTICE
 Decision filed 12/17/21. The
                                                                       This order was filed under
 text of this decision may be
                                            NO. 5-20-0157              Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                          not precedent except in the

 Rehearing or the disposition of               IN THE                  limited circumstances allowed
 the same.                                                             under Rule 23(e)(1).


                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

CAMILLA MORSE,                              )     Appeal from the
                                            )     Circuit Court of
      Petitioner-Appellee,                  )     Randolph County.
                                            )
v.                                          )     No. 19-MR-33
                                            )
CASEY’S GENERAL STORE,                      )     Honorable
                                            )     Eugene E. Gross,
      Respondent-Appellant.                 )     Judge, presiding.
________________________________________________________________________

         JUSTICE BARBERIS delivered the judgment of the court.
         Presiding Justice Boie and Justice Cates concurred in the judgment.

                                             ORDER

¶1       Held: We affirm the orders of the circuit court entering judgment in favor of
               petitioner for unpaid medical expenses and awarding petitioner attorney
               fees and costs pursuant to section 19(g) of the Workers’ Compensation Act
               (820 ILCS 305/19(g) (West 2018)), where the court properly determined
               that respondent failed to tender full payment of the amount awarded to
               petitioner in a settlement agreement approved by the Illinois Workers’
               Compensation Commission.

¶2       Respondent, Casey’s General Store (Casey’s), through its agent Foresight

Medical, LLC, d/b/a Paradigm Specialty Networks (Foresight), appeals the Randolph

County circuit court’s order entering judgment in favor of petitioner, Camilla Morse,

pursuant to section 19(g) of the Workers’ Compensation Act (Act) (820 ILCS 305/19(g)

                                                  1
(West 2018)), in the amount of $5206.72 for unpaid medical expenses owed under a

settlement agreement that was approved by the Illinois Workers’ Compensation

Commission (Commission). Casey’s also appeals the court’s subsequent order awarding

Morse attorney fees in the amount of $11,650 and costs in the amount of $1081.14. For

the following reasons, we affirm.

¶3                                  I. Background

¶4     On November 20, 2015, Morse sustained an injury to her cervical spine while

working for Casey’s. She filed an application for adjustment of claim with the

Commission pursuant to the Act (820 ILCS 305/1 et seq. (West 2014)), seeking benefits

for her work-related injury.

¶5     On June 26, 2017, following a hearing held pursuant to section 19(b) of the Act

(id. § 19(b)), the arbitrator issued a written decision. The arbitrator found that Morse

sustained a compensable injury on November 20, 2015, and awarded her benefits under

the Act, including temporary total disability benefits and medical expenses in the amount

of $17,621.11. The arbitrator also ordered Casey’s to pay for prospective medical

treatment, including a decompression fusion surgery recommended by Morse’s treating

physician. Neither party sought review of the arbitrator’s decision before the

Commission.

¶6     On October 16, 2017, Morse underwent the recommended surgery at Frontenac

Surgery and Spine Care Center (Frontenac). Prior to surgery, Morse signed a financial

agreement with Frontenac, wherein she agreed to pay all sums due for the surgery at

Frontenac’s usual and customary charge. Morse further agreed that her insurer’s failure to
                                         2
make payment would not relieve her obligation to pay Frontenac. Shortly after Morse’s

surgery, Frontenac submitted a claim for reimbursement to Casey’s third-party

administrator, Cannon Cochran Management Services (CCMSI). The claim for

reimbursement listed Frontenac’s charges for Morse’s surgery, including, inter alia,

charges for four medical implants that totaled $24,190. In support of the implant charges,

Frontenac attached the invoice it received from New Age Medical, a wholesale supplier

of medical devices, for the four implants, which listed a total price of $12,095.

¶7     On November 17, 2017, CCMSI processed Frontenac’s claim and issued partial

reimbursement for the billed charges, including, inter alia, a partial payment of $9912.03

for the medical implants. CCMSI sent Frontenac an explanation of reimbursement, which

provided reasons for the partial reimbursement of the billed charges and indicated the

reimbursement was made according to the fee schedule provided in section 8.2 of the Act

(id. § 8.2). The explanation of reimbursement also indicated that Foresight conducted a

separate review of Frontenac’s implant charges and made recommended reductions.

Foresight issued a separate explanation of reimbursement, which provided reasons for the

recommended reductions and indicated the review was conducted in accordance with the

Act.

¶8     On December 18, 2017, Frontenac received the explanation of reimbursement

documentation and noted disagreement with the partial payment for the medical implants.

Specifically, Frontenac noted that it charged $24,190 for the implants but expected a

reimbursement payment in the amount of $15,118.75 in a workers’ compensation case.

Frontenac also noted that the partial payment of $9912.03 left an outstanding balance of
                                           3
$5206.72. Frontenac paid the New Age Medical invoice, which totaled $12,095, in full

on January 8, 2018.

¶9      On September 18, 2018, the Commission approved a settlement agreement

between Morse and Casey’s, wherein the parties agreed to settle Morse’s claim arising

under the Act. The parties’ settlement agreement was documented on a standardized

form,     titled   “ILLINOIS      WORKERS’         COMPENSATION           COMMISSION

SETTLEMENT CONTRACT PETITION AND ORDER,” and a separate document,

titled “TERMS OF SETTLEMENT.” In the “Medical Expenses” section of the

agreement, a box was checked that indicated Casey’s had paid all medical expenses, and

no unpaid medical bills were listed on the space provided. The settlement agreement

listed a total settlement amount of $44,000 and indicated that Morse would receive

$32,284.06 after a $8800 deduction for attorney fees and a $2915.94 deduction for

medical reports and x-rays. The first section of the settlement agreement declared that the

settlement amount was “a compromise settlement of all claims, filed and unfiled, which

were disputed as to all issues including but not limited to [Morse’s] prior condition,

accident, *** causal connection, temporary total disability, medical expenses, violation of

Commission Rules as to filing of Applications for Adjustment of Claim, and

permanency.” The first section of the settlement agreement also provided that the parties

mutually contributed to the drafting of the agreement.

¶ 10    The second section of the settlement agreement addressed the potential for future

medical care and expenses associated with Morse’s work-related injury. Casey’s agreed

to offer Morse “open medical rights” under section 8(a) of the Act (id. § 8(a)) for
                                       4
reasonable, necessary, and causally related medical treatment “paid pursuant to the

Medical Fee Schedule as set forth in the Act” but reserved the right to dispute and refuse

medical treatment. The parties agreed that Morse’s right to open medical rights would

cease if Casey’s exercised its right to fund a Medicare Set Aside (MSA). In a subsequent

section of the agreement that addressed the administration of the MSA if funded by

Casey’s, the parties agreed that Casey’s would have no responsibility for medical

treatment incurred after contract approval. In the same section, Casey’s agreed “to pay

the previously incurred reasonable, necessary, and causally related medical expenses

pursuant to the Medical Fee Schedule as set forth in the Act or by private agreement as

long as those charges [were] submitted to [Casey’s] prior to contract approval and the

parties expressly agree[d] that [Casey’s] liability for payment of medical expenses [was]

limited to these charges.” The settlement agreement was signed by both parties, and

neither party sought review of the Commission’s decision approving the settlement

agreement.

¶ 11   On April 18, 2019, Morse filed an application for entry of judgment pursuant to

section 19(g) of the Act. Morse alleged in the application that pursuant to the settlement

agreement approved by the Commission, Casey’s “agreed and was required to pay all

medical bills according to the provisions of the Fee Schedule contained in Section 8.2 of

[the Act].” Morse alleged that Casey’s had refused to properly pay Frontenac’s medical

bill for the implants in the amount of $5206.72. Morse, citing section 8.2(a-1)(5) of the

Act (id. § 8.2(a-1)(5)), further alleged that “implants shall be reimbursed at 25% above

the net manufacturer’s invoice price less rebates, plus actual reasonable and customary
                                            5
shipping charges, whether or not the implant charge is submitted by a provider in

conjunction with a bill for all other services associated with the implant, submitted by a

provider on a separate claim form, submitted by a distributor, or submitted by the

manufacturer of the implant.” Morse requested that the circuit court enter a judgment

against Casey’s “in accordance with the order of [the Commission]” and “tax [Casey’s]

the reasonable costs and attorneys fees in the arbitration proceeding and in the instant

cause.”

¶ 12   In support of her section 19(g) application, Morse attached a certified copy of the

settlement agreement and the affidavit of Laurie Thiemann, Frontenac’s business office

manager. Thiemann averred that she was “personally acquainted” with Frontenac’s

billing records for Morse’s surgery. Thiemann attached five pages of billing records to

her affidavit, which showed that Frontenac expected a reimbursement payment of

$15,118.75 for the medical implants under the Act and received a payment of $9912.03,

leaving a balance of $5206.72.

¶ 13   On June 13, 2019, an “attorney for Defendant/Respondent, specifically

FORESIGHT MEDICAL LLC, which is the agent of [Casey’s] insurance company,”

filed an entry of appearance and answer to Morse’s section 19(g) application. In the

answer, Foresight, acting on behalf of Casey’s, admitted that Morse’s surgery required

the use of implants and that the settlement agreement required Casey’s to pay all medical

bills as set forth in section 8.2 of the Act. However, Foresight denied Morse’s allegation

that Casey’s had “refused to properly pay [Frontenac’s] charges for the implants used


                                            6
during surgery in the amount of $5,206.72” and claimed that Casey’s had “fully

reimbursed Frontenac for the implants in question” according to the Act.

¶ 14   On June 14, 2019, Foresight filed a motion for summary judgment on Casey’s

behalf. Foresight alleged in the motion that the issue presented by Morse’s section 19(g)

application was “whether the guidelines for implant reimbursement require payment of

the provider’s cost plus 25% even if the medical provider paid five (5) times more for the

implant than what it actually costs.” Foresight argued that the Act required

reimbursement of the “ ‘net manufacturer’s invoice price,’ not an unreasonably high cost

paid by the provider.” Foresight also argued that “the cost-plus reimbursement system

imposes a duty on medical providers to acquire implants at a reasonable cost” and that

Frontenac significantly overpaid for the implants at issue.

¶ 15   In support, Foresight attached the affidavit of Amanda Wheatley, Foresight’s

materials manager. Wheatley averred that she reviewed the New Age Medical invoice

prices for the implants used in Morse’s surgery, which totaled $12,095, and compiled

comparable invoices for the same, or substantially similar, implants “based on date of

service as well as geographic area, and vendor.” Wheatley noted that the invoice

Frontenac received from New Age Medical priced the Zavation 2-level 32 mm cervical

plate at $2995, the Zavation self-drilling, 4.0 x 14 mm variable screws at $550 per screw,

the SeaSpine Cambria 17 x 13 x 10 mm cage at $2100, and the 2.5cc i-Factor putty at

$1600. Wheatley averred that the comparable invoices she found priced “the same”

cervical plate at $660, “identical screws” at $245 per screw, “a substantially similar”

SeaSpine cage at $800, and the same surgical putty at $1075. Wheatley attached three
                                        7
comparable invoices to her affidavit: a New Age Medical invoice, dated April 7, 2017,

billing a provider in Missouri $660 for a Zavation 2-level, 30 mm cervical plate and $245

(per unit) for Zavation self-drilling, 4.0 x 14 mm variable screws; a SeaSpine Sales LLC

invoice, dated December 5, 2017, billing a provider in Boise, Idaho, $800 for a Cambria

NM 17 x 13 x 9 mm cage implant; and a Cerapedics invoice, dated October 31, 2017,

billing a provider in Atlanta, Georgia, $1075 for 2.5cc i-Factor putty. The medical

provider’s name was redacted from each invoice.

¶ 16   In its motion for summary judgment, Foresight argued that the lower prices

reflected in the comparable invoices attached to Wheatley’s affidavit were “evidence of

the ‘net manufacturer’s invoice price.’ ” Foresight asserted that its “proof on the ‘net

manufacturer’s invoice price’ by means of comparable invoices [was] compelling,” given

that each invoice was from either “the same distributor (New Age Medical) or the

manufacturer of the implant to a similarly situated medical provider at the similar time

frame.” Based on the comparable invoice prices, Foresight claimed that Casey’s had paid

the full amount owed for the implants. Thus, Foresight requested that the circuit court

enter an order denying Morse’s request for additional medical expenses, granting its

motion for summary judgment, and dismissing Morse’s section 19(g) application.

¶ 17   On July 12, 2019, Morse filed a response to Foresight’s motion for summary

judgment. Morse argued that the “net manufacturer’s invoice price” was the price the

medical provider paid for an item prior to any markup to the patient. Morse also argued

that the invoices attached to Wheatley’s affidavit pertained to implants from unrelated

and unknown sources. According to Morse, Foresight failed to account for “the fact that
                                        8
certain agreements may exist between New Age Medical and other providers that allow

them to obtain surgical implants at prices below the manufacturer’s invoice.”

¶ 18   On July 25, 2019, the circuit court held a hearing on Foresight’s motion for

summary judgment. The court found that the parties presented conflicting evidence of the

net manufacturer’s price of the implants at issue. Thus, the court determined there was a

disputed factual issue and denied Foresight’s motion for summary judgment.

¶ 19   On November 25, 2019, the circuit court held an evidentiary hearing on Morse’s

section 19(g) application. At the outset of the hearing, the court expressed confusion

regarding Foresight’s role in the proceedings, given that Casey’s was the only named

defendant in the case. Foresight clarified that it was acting “as an agent on behalf of

Casey’s” and explained that “the insurance carrier for Casey’s engaged Foresight to do a

review of the medical bill specifically with regard to the implants.” Foresight claimed the

issue was “whether [Casey’s], [Casey’s] insurance carrier, reimbursed [Frontenac]

according to the schedule.” Morse’s attorney disagreed, asserting that he represented

Morse, not Frontenac, and that Morse would be responsible for the unpaid bill.

¶ 20   Morse then testified to the following on her own behalf. She sustained a work-

related injury at Casey’s and filed a claim for benefits under the Act. Morse underwent

surgery at Frontenac as a result of her injury. She later agreed to settle her claim with

Casey’s. Morse identified the settlement agreement she signed and acknowledged the

medical expenses section indicated that Casey’s had paid all medical bills. Morse claimed

that she first became aware of the unpaid bill from Frontenac when she received a call


                                            9
from her attorney. Morse believed she was responsible for the unpaid bill but had not

been asked to pay the bill as of the date of the hearing.

¶ 21   Neil Giffhorn, a workers’ compensation defense attorney, testified to the following

on Morse’s behalf. Giffhorn was hired by CCMSI to represent Casey’s in the underlying

workers’ compensation case. He explained that “Casey’s is self-insured for workers’

compensation benefits, so they contract with a firm, CCMSI, that basically acts as the

adjuster, not an insurance company, but a similar situation, because the money is—

Casey’s, but it is administered by CCMSI and their employees.” Giffhorn also explained

that the legislature included the fee schedule in the Act as a cost-saving measure for

employers, and that the Act requires reimbursement of the net invoice “plus 25 percent”

for medical implants used during surgery. To his knowledge, there was no provision in

the Act that required a medical provider to search different states for implants at the

lowest cost.

¶ 22   On cross-examination, Giffhorn identified the settlement agreement and testified

that he drafted the agreement in his office. Giffhorn testified that the arbitrator awarded

Morse prospective medical treatment consistent with the recommendation of her doctor

and did not address the issue of implant reimbursement. Giffhorn was unaware of any

issues relating to the medical bills from Frontenac when he drafted the settlement

agreement. When asked about the section of the agreement that indicated all medical bills

had been paid, Giffhorn responded, “CCMSI had told me that they had processed or were

processing the bills, and that’s a pretty standard procedure, that when we enter into a

settlement contract, it takes a while for the bills to get processed.” Giffhorn explained that
                                              10
parties commonly “proceed with getting the contracts approved” during bill processing

“under the assumption that we have paid or will pay.” Giffhorn was not involved in the

billing process and denied seeing any documentation relating to the medical bill at issue.

¶ 23   Thiemann then testified to the following on Morse’s behalf. Thiemann had worked

at Frontenac for over nine years. As business office manager, she supervised the business

and billing offices. When the staff notified Thiemann of a billing issue, she attempted “to

get proper payment.” Thiemann was familiar with Frontenac’s customary charges and the

Act’s fee schedule so she could “ensure that reimbursement [was] made properly on our

claims.” Thiemann became involved with the billing for Morse’s surgery when “the

implants were not paid per the fee schedule.” A Frontenac employee, commonly referred

to as a “payment poster,” notified Thiemann of the issue. The payment poster had

extensive experience with Frontenac’s billing process.

¶ 24   Thiemann identified the document she prepared regarding the billing issue, which

listed the description of the implants used in Morse’s surgery, the facility invoice

amounts, the amount owed under the fee schedule, the amount Casey’s paid and the

balance due for each implant (Petitioner’s Hearing Exhibit A). Thiemann confirmed that

the total amount in dispute was $5206.72. Thiemann explained that Frontenac submitted

the New Age Medical invoice to CCMSI with the claim for reimbursement and that

Frontenac expected reimbursement of the invoice costs plus 25%. Frontenac did not

receive the expected reimbursement because CCMSI decided the implants could be

purchased “cheaper somewhere else.” According to Thiemann, the Act did not require a

provider to purchase the cheapest implants. Thiemann explained that Frontenac
                                     11
purchased implants from a specific company because the company provided additional

items used during surgery, along with backup items that may be necessary during

surgery. Thiemann was unsure if Frontenac could purchase implants directly from a

manufacturer and doubted a manufacturer would provide backup items. Thiemann had

seen similar reductions by Foresight in the past and believed that Frontenac should be

paid the additional $5206.72 “to bring the payment up to the Illinois fee schedule.”

Thiemann was aware of multiple instances where Frontenac received insufficient

reimbursement payments in workers’ compensation cases, but she did not recall billing

the patient for the remaining balance.

¶ 25   On cross-examination, Thiemann identified the claim reimbursement form

Frontenac submitted to CCMSI for Morse’s surgery (Defendant’s Hearing Exhibit 1). She

agreed that Frontenac billed CCMSI 200% of the invoice prices. Thiemann

acknowledged that Frontenac was only entitled to 125% of the invoice prices listed but

stated “[t]hat’s why we submit the invoice along with the claim form.” Thiemann

explained that Frontenac had “an elevated fee schedule because [with] some carriers our

contract may pay more than what we actually would get paid by the fee schedule.”

Thiemann also identified the New Age Medical invoice Frontenac submitted with the

claim form in support of the implant charges (Defendant’s Hearing Exhibit 2).

¶ 26   Thiemann next identified the explanation of reimbursement Frontenac received

from CCMSI (Defendant’s Hearing Exhibit 3). Thiemann explained that the payment

poster had written notes on the documents. The payment poster noted that the billable

implants total was $24,190 but that Frontenac expected a reimbursement of $15,118
                                        12
under the Act, which reflected 125% of the New Age Medical invoice for $12,095. The

payment poster further noted that Frontenac was reimbursed $9912.03 for the implants,

leaving a balance of $5206.72.

¶ 27   Wheatley then testified to the following as both an adverse witness and witness for

Casey’s. As materials manager at Foresight, Wheatley reviewed implant charges billed

by medical providers and compared those charges to implant invoice prices from the

same vendors or manufacturers in the area where a surgery took place. In searching for

comparable invoices in the present case, Wheatley discovered that New Age Medical

billed Frontenac a substantially higher price for the implants used in Morse’s surgery

when compared to other New Age Medical invoices for similar implants. The three

comparable invoices that were attached to Wheatley’s affidavit were submitted into

evidence at the hearing. Wheatley admitted, however, that some of the comparable

invoices she found listed prices for implants with different measurements than those used

in Morse’s surgery. Following Wheatley’s testimony, the parties presented closing

arguments, and the circuit court took the matter under advisement.

¶ 28   On December 27, 2019, the circuit court entered a written order. In the order, the

court found that Morse established there were unpaid medical expenses totaling

$5206.72. The court also found that “[t]he unpaid medical expenses should have been

paid pursuant to the settlement contract because the unpaid balance represents payment

for implants (hardware) billed at 25% above the net manufacturer’s invoice.” The court

further found that “[d]emand for payment was made and this action was necessary to

enforce the terms of the settlement contract and award.” Thus, the court ordered Casey’s
                                            13
to pay all outstanding medical bills within 45 days and set the matter for hearing on

Morse’s request for attorney fees and costs.

¶ 29   On March 16, 2020, following a hearing, the circuit court entered a written order

granting Morse’s request for attorney fees and costs. The court ordered Casey’s to pay

$11,650 in attorney fees and $1081.14 in associated court costs. Casey’s, through its

agent Foresight, now appeals the court’s December 27, 2019, order and the court’s March

16, 2020, order.

¶ 30                                 II. Analysis

¶ 31   On appeal, Casey’s, through its agent Foresight, contends that the circuit court

“exceeded the scope of its limited, special jurisdiction” in a section 19(g) proceeding by

interpreting section 8.2 of the Act and determining that Casey’s owed an additional

amount for medical expenses when the settlement agreement approved by the

Commission provided that all medical expenses had been paid. Alternatively, Casey’s

contends that the court incorrectly interpreted and applied the fee schedule set forth in

section 8.2 of the Act when it calculated the amount owed. We disagree with both

contentions.

¶ 32   “An argument challenging the subject[-]matter jurisdiction of the circuit court

presents a question of law that this court will review de novo.” Millennium Park Joint

Venture, LLC v. Houlihan, 241 Ill. 2d 281, 294 (2010). Section 19(g) confers authority

upon a circuit court to enter a judgment in accordance with an award of the arbitrator or

final decision of the Commission and to award attorney fees and costs when an employer

refuses to pay an award. Millennium Knickerbocker Hotel v. Illinois Workers’
                                    14
Compensation Comm’n, 2017 IL App (1st) 161027WC, ¶ 21. The Commission’s

approval of a settlement agreement is considered a decision of the Commission and, thus,

is an award within the meaning of section 19(g). Ahlers v. Sears, Roebuck Co., 73 Ill. 2d

259, 265 (1978). “In a section 19(g) proceeding, the circuit court exercises limited

statutory jurisdiction designed to permit the speedy entry of judgment on an award.”

Estate of Burns v. Consolidation Coal Co., 2015 IL App (5th) 140503, ¶ 19 (citing

Aurora East School District v. Dover, 363 Ill. App. 3d 1048, 1055 (2006)). “The court’s

inquiry is limited to a determination of whether the section’s requirements have been met,

and the court may not review the Commission’s decision or otherwise construe the Act,

even if the decision appears too large on its face.” Id. (citing Aurora East School District,

363 Ill. App. 3d at 1055). “The only defense to a section 19(g) petition is full payment of

the final award.” Dallas v. Ameren CIPS, 402 Ill. App. 3d 307, 312 (2010) (citing Aurora

East School District, 363 Ill. App. 3d at 1055).

¶ 33   In the present case, Morse filed a section 19(g) application for entry of judgment

in accordance with the settlement agreement approved by the Commission. Morse alleged

that the settlement agreement required Casey’s to pay all medical expenses in accordance

with the fee schedule set forth in section 8.2 of the Act. Morse requested that the circuit

court enter judgment against Casey’s in the amount of $5206.72, representing the

outstanding balance of a medical bill from Frontenac for surgical implants. Casey’s

agreed that the settlement agreement required it to pay Morse’s medical expenses in

accordance with the fee schedule but claimed that it had fully reimbursed Frontenac for

the implants under the fee schedule with a payment of $9912.03. The parties’ dispute did
                                           15
not center on Morse’s entitlement to an additional award of medical expenses under the

Act. The parties’ dispute, instead, centered on whether Casey’s tendered full payment of

medical expenses awarded to Morse in the settlement agreement—an issue properly

before the circuit court in a section 19(g) proceeding. See Millennium Knickerbocker

Hotel, 2017 IL App (1st) 161027WC, ¶ 22 (only the circuit court, pursuant to section

19(g) of the Act, has jurisdiction to determine whether an award set forth in the

settlement contract had been paid in full).

¶ 34   To resolve this issue, the circuit court had to first determine the amount of medical

expenses awarded to Morse in the settlement agreement. While the parties agreed that the

settlement agreement required Casey’s to pay Morse’s medical expenses, the parties

disagreed on the amount owed under the agreement. A determination of “whether the

Commission’s decision leaves room for disagreement over the amount owed and whether

the amount has been paid by the employer requires an examination of the settlement

itself.” Id. (citing Paluch v. United Parcel Service, Inc., 2014 IL App (1st) 130621, ¶ 12).

“Moreover, where the settlement contract is found to be ambiguous, the circuit court may

hold an evidentiary hearing to address the matter.” Id. (citing Paluch, 2014 IL App (1st)

130621, ¶ 22). Thus, the circuit court, here, was required to examine and interpret the

parties’ settlement agreement to determine the amount owed.

¶ 35   We reject Casey’s argument that the circuit court lacked subject-matter

jurisdiction to independently determine the amount owed because the settlement

agreement “clearly stated that all outstanding medical bills had been paid.” It was

undisputed that Casey’s had not paid the full amount of the medical bill for the implants
                                           16
when it entered into the settlement agreement with Morse. Morse claimed that she

believed Casey’s had paid all medical bills when she signed the agreement. It also

appears that Giffhorn, who represented Casey’s in Morse’s underlying claim, was

unaware of the unpaid medical bill when the settlement agreement was drafted and

signed, given his testimony that he proceeded with obtaining approval of the settlement

agreement under the assumption that Casey’s had paid, or would pay, all outstanding

medical bills. Under these circumstances, the court was not required to interpret the

settlement agreement in a way that would defeat Morse’s section 19(g) application. See

Hagene v. Derek Polling Construction, 388 Ill. App. 3d 380, 385 (2009) (declining to

interpret a nearly identical settlement agreement in a way that would defeat the

petitioner’s claim where it was clear the agreement was premised on the understanding

that the respondent had paid all outstanding medical bills to the date of the agreement).

¶ 36   We also reject Casey’s argument that the circuit court lacked subject-matter

jurisdiction to determine the amount owed under the settlement agreement because it

“was required to both construe the Act and consider matters that were never properly

presented to the Commission.” We, again, note that neither party raised the issue before

the Commission because neither party was aware of the unpaid medical bill when the

settlement agreement was presented to the Commission for approval. Because neither

party sought review of the Commission’s decision approving the agreement, the circuit

court had exclusive jurisdiction to resolve the issue. While the settlement agreement did

not provide a specific dollar amount of medical expenses, the agreement specified, and

the parties agreed, that the amount should be calculated as provided in section 8(a) and
                                           17
the fee schedule set forth in section 8.2 of the Act. The parties further agreed that,

pursuant to section 8.2(a-1)(5) of the Act (820 ILCS 305/8.2(a-1)(5) (West 2018)),

reimbursement for implants must be 25% above the net manufacturer’s invoice price less

rebates, plus actual reasonable and customary shipping charges. Under these

circumstances, the court did not exceed the scope of its limited jurisdiction by looking to

the Act for guidance in calculating the amount owed under the settlement agreement. See

Springfield Urban League v. Illinois Workers’ Compensation Comm’n, 2013 IL App

(4th) 120219WC, ¶ 39 (declining to remand to the Commission for a determination of a

specific dollar amount owed to the claimant where the Commission’s decision ordered

the employer to pay medical expenses according to the fee schedule).

¶ 37   Here, both parties presented evidence supporting their respective calculations of

the amount owed for the implants under settlement agreement, which incorporated the fee

schedule limit for implants. Morse presented evidence showing Frontenac’s calculation

of the amount owed under the fee schedule. Specifically, evidence showing that

Frontenac expected reimbursement at 25% above the New Age Medical invoice of

$12,095, which totaled $15,118.75. After applying the $9912.03 reimbursement payment,

Frontenac calculated an outstanding balance of $5206.72. Based on this evidence, the

circuit court determined that Casey’s owed $5206.72 for unpaid medical expenses and,

thus, failed to tender full payment of the amount awarded to Morse in the settlement

agreement.

¶ 38   In contrast, Casey’s presented evidence showing that Frontenac overpaid for the

implants used in Morse’s surgery. Specifically, Casey’s presented comparable invoices,
                                          18
including an invoice from New Age Medical, that listed lower prices or costs for the

same or similar implants. In essence, Casey’s sought to challenge the reasonableness or

correctness of the amount of medical expenses. In our view, the circuit court correctly

discounted this evidence, as Casey’s was not permitted to contest the amount of the

medical expenses on these grounds in the context of a section 19(g) proceedings. Casey’s

did not seek to challenge the reasonableness or correctness of the medical bill at issue

before the Commission nor did it ask the Commission to calculate the amount owed

under the fee schedule. Moreover, Casey’s failed to include a provision in the settlement

agreement that would have clarified the amount owed for the medical bill under the fee

schedule. Thus, Casey’s may not now contest the issue by raising it as an affirmative

defense to Morse’s section 19(g) application. See Foster v. Mitsubishi Motors North

America, Inc., 2016 IL App (4th) 160199, ¶ 27; see also Franz v. McHenry County

College, 222 Ill. App. 3d 1002, 1007 (1991) (“A party cannot sit idly by, permitting an

arbitrator’s decision to become final, and then assert his claim in a collateral proceeding

such as this one.”).

¶ 39   In light of the foregoing, we hold that the circuit court did not exceed the scope of

its limited statutory jurisdiction by calculating the amount owed for medical expenses

under the settlement agreement in determining whether Casey’s had tendered full

payment of the final award. The court properly interpreted the settlement agreement and

considered the evidence in resolving this issue, and we see no reason to disturb its finding

that Casey’s payment of $9912.03 did not constitute full payment of the medical

expenses awarded to Morse under the settlement agreement. Because the record is devoid
                                          19
of any indication that the court was “improperly influenced by the belief” that Morse

would be liable for the unpaid balance of the medical bill, we decline to address Casey’s

argument in that regard. Therefore, we conclude that the court did not err in entering

judgment in favor of Morse in the amount of $5206.72.

¶ 40   Lastly, we note that, although Casey’s appealed the circuit court’s subsequent

order awarding Morse attorney fees and costs, Casey’s failed to include sufficient

supporting arguments relating to the award of attorney fees and costs in its appellate

brief. It appears that Casey’s sole argument relating to the award of fees and costs was

premised upon success of its jurisdictional argument, which we have rejected. Because

Casey’s does not raise any additional arguments regarding the award of attorney fees and

costs in its appellate brief, we see no reason to disturb the court’s award of attorney fees

and costs. See Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018).

¶ 41                                III. Conclusion

¶ 42   For the reasons stated, we affirm the circuit court’s orders entering judgment in

favor of Morse and awarding Morse attorney fees and costs pursuant to section 19(g) of

the Act.




¶ 43   Affirmed.




                                             20